 


109 HR 3008 IH: Fair Access Foster Care Act of 2005
U.S. House of Representatives
2005-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3008 
IN THE HOUSE OF REPRESENTATIVES 
 
June 21, 2005 
Mr. Cole of Oklahoma introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend part E of title IV of the Social Security Act to provide for the making of foster care maintenance payments to private for-profit agencies. 
 
 
1.Short titleThis Act may be cited as the Fair Access Foster Care Act of 2005.  
2.Foster care maintenance payments to private for-profit agenciesSection 472(b) of the Social Security Act (42 U.S.C. 672(b)) is amended by striking nonprofit each place it appears.   
 
